Title: To James Madison from John Quincy Adams, 14 May 1819
From: Adams, John Quincy
To: Madison, James


Dear Sir,
Washington 14. May 1819.
A Roman Sculptor, named Cardelli, an artist of distinguished talent, reduced by political vicissitudes, and hard necessity to make eggs and leaves on the Cornices and Friezes of the Capitol at this place, but panting for posthumous glory as if he were a Roman of the age of Fabius or of Scipio, has conceived the project of making his way to immortality by taking from the life, the Busts of the President of the United States, and his Predecessors, yet living. He has executed that of the President much to the satisfaction of all who have seen it; and Mr Jefferson, at my intercession has indulged him with the permission to go to Monticello to take the model of his Bust. I am now to solicit of you in his favour a similar permission to go to your house. He will attend at Mr Jefferson’s about the first of next Month, and if he can be allowed to call upon you, from a fortnight to three weeks after that time, it will confer a peculiar favour upon him, and I will add, not merely from the interest that I take in his behalf, upon me. His purpose looks a little to profit as well as to fame, for he expects after taking the models, to make Casts of them, to dispose of for his own benefit. He will trouble you for not more than three or four sittings, for which he will await entirely your own convenience. He will wait till I can receive your answer, before he leaves this City.
Mrs. Adams desires me to take this occasion of requesting to be remembered to your Lady, in which I cordially join entreating you to accept at the same time the tender of my warm attachment and Respect.
